DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 depends on the non-transitory computer program product of claim 18.  However, claim 18 is a method claim not a computer program product claim.  
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
In order to expedite prosecution, it is assumed that claim 27 depends on claim 21, which is a claim directed to a non-transitory computer program product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 13, claim 1 of the patent is directed to a method comprising evolving by a hardware computer processor system, a curve enclosing an object subject to constraints of the object, the object, representing a lithographically created structure; terminating evolution of the curve when an area enclosed by the curve reaches the boundary of the object; and obtaining a numerical function, wherein the numerical function is configured for a classification of a defect, for an estimation of a defect, for a monitoring of a process, and/or for a controlling of a process.  
Claim 14 corresponds to claim 2 of the patent.
Claim 15 corresponds to claim 3 of the patent.
Claim 16 corresponds to claim 4 of the patent.
Claim 17 corresponds to claim 6 of the patent.
Claim 18 corresponds to claims 9 or 10 of the patent.
Claim 19 corresponds to claim 7 of the patent.
Claim 20 corresponds to claim 8 of the patent.
The instant claims are broader than the claims of the patent, and are fully met.  For example, the instant claims are directed to the object representing a lithographically created structure, of an image from a SEM or optical inspection apparatus, and the evolution of the curve is terminated when the curve reaches to, or near the boundary of the object.  The claims of the patent are directed only to the object representing a lithographically created structure and terminating of the evolution of the curve when the curve reaches the boundary of the object.  
	Regarding claim 21, claim 11 of the patent is directed to a non-transitory computer program product comprising instructions therein, the instructions configured to cause the 
Claim 22 corresponds to claim 12 of the patent.
Claim 23 corresponds to claim 13 of the patent.
Claim 24 corresponds to claim 14 of the patent.
Claim 25 corresponds to claim 16 of the patent.
Claim 26 corresponds to claims 17 or 18 of the patent.
Claim 27 corresponds to claim 20 of the patent.
The instant claims are broader than the claims of the patent, and are fully met.  For example, the instant claims are directed to the object representing a lithographically created structure, of an image from a SEM or optical inspection apparatus, and the evolution of the curve is terminated when the curve reaches to, or near the boundary of the object.  The claims of the patent are directed only to the object representing a lithographically created structure and terminating of the evolution of the curve when the curve reaches the boundary of the object.  
Regarding claims 29 and 30, claim 14 of the patent is directed to a non-transitory computer program product comprising instructions therein, the instructions configured to cause the computer processor system to at least: apply a level set method to an object, representing a lithographically created structure; and upon termination of evolution of the curve when area enclosed by the curved reached the boundary, create a mathematical representation of the structure wherein the level set method comprises minimization of an energy function via variational calculus.
The instant claims are broader than the claims of the patent, and are fully met.  For example, the instant claims are directed to the object representing a lithographically created structure, of an image from a SEM or optical inspection apparatus, and the evolution of the curve is terminated when the curve reaches to, or near the boundary of the object.  The claims 

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 13, 2021